IN THE
                              TENTH COURT OF APPEALS



                                      No. 10-12-00371-CR

                                   IN RE TOMMY RECIO


                                     Original Proceeding



                              MEMORANDUM OPINION


        Relator Tommy Recio has filed a “motion to file writ of habeas corpus,” which

we construe to be an original proceeding seeking a writ of habeas corpus. See TEX. R.

APP. P. 52.1. Relator seeks post-conviction habeas corpus relief from a felony conviction

in the 3rd District Court of Anderson County,1 which is within the jurisdiction of the

Twelfth Court of Appeals. TEX. GOV’T. CODE ANN. § 22.201(m) (West Supp. 2012).

Relator also mentions being incarcerated (and discharged) as a result of a criminal

proceeding in the 42nd District Court of Hale County, which is within the jurisdiction of

the Seventh Court of Appeals. Id. § 22.201(h).



1Relator asserts that he is serving a twenty-five year sentence and pleads for reversal and dismissal of
cause no. 28694.
        Irrespective of the county of the convicting court, an intermediate court of

appeals does not have original habeas corpus jurisdiction in criminal law matters, Ex

parte Price, 228 S.W.3d 885, 886 (Tex. App.—Waco 2007, orig. proceeding), and

particularly does not have jurisdiction of post-conviction writs of habeas corpus in

felony cases. See Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex. App.—Texarkana 2005,

orig. proceeding) (intermediate court of appeals has no jurisdiction over post-conviction

writs of habeas corpus in felony cases); TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a)

(West Supp. 2012).

        Furthermore, the Tenth Court of Appeals does not have territorial jurisdiction of

an original proceeding arising out of an Anderson County or Hale County criminal

conviction. See TEX. GOV’T. CODE ANN. § 22.201 (h, k, m).

        Accordingly, we dismiss Relator’s “motion to file writ of habeas corpus” for lack

of jurisdiction.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed November 1, 2012
Do not publish
[OT06]




In re Recio                                                                        Page 2